DETAILED ACTION
This action is in response to the amendments filed on Oct. 27th, 2021. A summary of this action:
Claims 1-20 have been presented for examination.
Claims 1, 5, 9, 12 and 16 have been amended
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 12 of U.S. Patent No. 10,403,404 in view of Sugihardjo et al., “FE Model of Low Grade Rubber for Modeling Housing’s Low-Cost Rubber Base Isolators”, 2018.
Claims 9-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,403,404 in view of Sugihardjo et al., “FE Model of Low Grade Rubber for Modeling Housing’s Low-Cost Rubber Base Isolators”, 2018.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickel et al., US 2015/0317451 in view of Sugihardjo et al., “FE Model of Low Grade Rubber for Modeling Housing’s Low-Cost Rubber Base Isolators”, 2018
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments 
Regarding the Double Patenting Rejection
The rejection is maintained.

In applying the present obviousness-type double patenting rejection to claims 9-20 of the present application over claims I and 4 of Bickel '404, the Office Action, while acknowledging that "the claims at issue are not identical," merely asserts that "they are not patentably distinct from each other because claim 1 of the '404 does not recite using a computer - see claim 4, there is a 'computational' model [i.e. using a computer]." (See page 5 of the Office Action.) The Office Action further asserts without substantiation that of the features recited by independent claims 9 and 16 of the present application, Bickel '404 fails to disclose only the limitation "selecting a parameterized model of the material based on the obtained result." (Id. at page 6.) However, as is evident from the claim chart provided in the Office Action, claims 1 and 4 of Bickel '404 also fail to include the following limitations recited by independent claims 9 and 16 of the present application: 

The applicant’s arguments have been fully considered and are not persuasive. 
See the rejection – there were several distinctions, as such this was rejected under a rationale of the instant claimed invention being obvious over the ‘404 in view of Sugihardjo. 
This was not a statutory DP rejection, nor was it anticipatory – it was under obviousness.
One of ordinary skill in the art would have readily understood that the Bickel invention is using a computer – which is a core part of the argument.
To clarify on this: The applicant’s arguments indicate that Bickel’s invention is a mental process, as reject-able under § 101 for being an abstract idea. 
Bickel is a granted patent – as such, the Examiner will not consider the merits of this argument and instead relies upon a presumption of validity of Bickel which is a granted patent, unless the applicant wishes to clearly and explicitly make of record that the Bickel claimed invention is a mental process. 

To clarify though: should the applicant stipulate the Bickel is in fact a mental process, i.e. that it does not require nor need a computer to be able to be performed, the Examiner will consider this at that time of stipulation.

Next – the applicant fails to address the fact that the rejection was not premised solely on the independent claims of Bickel – e.g., see the DP table, page 9 – dependent claim 12 was also relied upon.
In other words, the applicant’s arguments solely focus on the claimed invention of claim 1 of Bickel, not the invention of claims 1+4 as per the rejection.
Claim 4 of Bickel is what renders the argued limitations obvious, as incorporated to claim 1 – see the rejection. The presently claimed invention is an obvious over Bickel’s claimed invention as taken in view with Sugihardjo as relied upon in the DP rejection, wherein Bickel’s claimed invention, including the dependent claim, recites a more narrow scope (see at least page 7 of the rejection, the statement in bold) than what at present is claimed, i.e. the presently claimed invention would have been obvious in view of the relied upon combination as the relied upon combination teaches an embodiment of the presently claimed invention. 
As such, as per the rejection – some of the features are anticipated, others would have been obvious, as such – the rejection was made under obviousness as the presently claimed 

The applicant submits (Remarks, page 9):
With respect to independent claim 1 of the present application, the Office Action states that independent claim 1 is rejected "using a similar rationale as used for the instant claim 9 in view of the '404's claims 1 and 4, in view of Sugihardjo." (See page 7 of the Office Action.) However, in addition to the deficiencies noted above by reference to the present rejection of independent claims 9 and 16, the rejection of independent claim I suffers from the additional deficiency that, while independent claim I of the present application is drawn to a "system" including a "computing platform" and a "hardware processor," claims 9 and 12 of Bickel '404 are merely drawn to "a computer-readable non-transitory storage medium containing computer program code." 

The applicant’s arguments have been fully considered and are not persuasive. 
This argument is directed towards simply that the use of different statutory categories of invention would render an invention non-obvious. This is without merit.
A computer-implemented method, e.g. claim 1 of Bickel, teaches a method that is using a computer. A computer includes a processor and memory – this is the nature of computers. The memory of the computer is an example of a non-transitory computer readable medium.
The only distinction between the claimed statutory categories is merely what part of the computer is being claimed, i.e. is it a method implemented by a computer (e.g., an entity that implements the method as a software package), a computer that is executing the method (e.g., a user running the software package), or a “medium” on which the method is stored for execution (e.g., a USB drive/DVD/CD-ROM/hard-drive/etc. that stores the software package).

The only difference between these categories is a question of who is infringing, not what is obvious to a skilled person in the art, e.g. the company that makes the software infringes on the method, a user of the software infringes on the computer/system, and a 3rd party distributor who is merely selling the software infringes on the CRM. 
In other words: a legal distinction, not a nonobvious technical distinction to one of ordinary skill in the art. To one of ordinary skill in the art, these are all merely obvious variations of using a computer to implement a method, i.e. Bickel, claim 1.
To clarify: again, the grounds of rejection is under the nonstatutory DP rejection, not statutory, i.e. such a distinction may merit further consideration should the rejection have been a statutory rejection, but it was not. 

The applicant submits (Remarks, page 9):
The Office Action addresses this further deficiency in the rejection of independent claim 1 by asserting "claim 9 of the '404 application recites use of a 'computer program' that is executed [i.e. obviously be [sic] as computer." (Id.) However, contrary to the interpretation of claim 9 of Bickel '404 advanced in the Office Action, the plain language of that claim fails to state that the claimed "computer program code" is executed.
The applicant’s arguments have been fully considered and are not persuasive. 

The question of “when” a computer implements a method is without merit – i.e. this argument is in essence arguing that Bickel’s invention does not include a computer actually implementing the method, nor does it encompass this – this is entirely unreasonable, for if so,. then “when” does Bickel’s invention use a computer? I.e., by the applicant’s arguments, Bickel’s invention fails to ever require a computer to be used, and fails to encompass this – this argument, by the applicant on this case, would require for the Examiner to determine that factually Bickel’s invention never requires the use of a computer, and fails to encompass this, i.e. that by “the plain language of that claim” Bickel “fails to state that the claimed ‘computer program code’ is [ever] executed” 
As such – this argument also would imply that the claim 1 of Bickel is a mental process, as again, this claim of Bickel does not require by a “plain” reading the use of a computer, i.e. this claim of Bickel is simply to a process that never requires a computer by a plain reading, i.e. a mental process. 

Clearly, the Examiner strongly disagrees with the applicant’s assertions on the applicant’s own patent, but does note that the applicant may also rebut the presumption of validity given to the applicant’s own patent. 

And again: this is a non-statutory rejection under obviousness with a secondary reference, not a statutory rejection. 
These arguments indicate arguments against a statutory rejection, not a non-statutory rejection under the rationale used of obviousness. 

The applicant then submits (Remarks, page 10):
...Referring to Bickel '404, Applicant notes that no claim of Bickel '404 includes the limitation "obtain a result of a physical test performed on a material using one of a uniaxial testing apparatus or a biaxial testing apparatus," as affirmatively required by currently amended independent claim 1, and as analogously required by currently amended independent claims 9 and 16. In addition, it is noted that Sugihardjo affirmatively teaches away from "selecting a parameterized model of the material based on the obtained result," when that result is obtained from one but not both of a uniaxial strain test and a biaxial strain test. (See section 7 of Sugihardjo.) 
The applicant’s arguments have been fully considered and are not persuasive. 
This argument is also made in the § 103 rejection, and the same rebuttal is used herein:
	See MPEP § 2141.02: “However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”
	The applicant’s arguments are relying upon a “teaches away” argument for “when that result is obtained from one but not both of a uniaxial strain test and a biaxial strain test.” (see the argument) – the claim recites: “obtain a result of a physical test performed on a material using one of a uniaxial testing apparatus or a biaxial testing apparatus;”
	The claimed invention only requires “one of” these, not both – as such, the argument fails on an initial matter of arguing an unrecited feature – it is improper to import limitations into the claims from the specification.

	Second, this rationale/argument requires that the prior art to “criticize, discredit, or otherwise discourage the solution claimed” as per the MPEP citation above – from the applicant’s arguments, and the cited portion of Sugihardjo, it is quite the opposite. 
both of a uniaxial strain test and a biaxial strain test.”, i.e. “all...tests” – not “one” as the applicant states, but “all”. 
	And furthermore – does this teaching of Sugihardjo “teach away” from only using “one” of these tests? It does not – is does not “does not criticize, discredit, or otherwise discourage” using only one of the test, rather this is a suggestion, i.e. “should be performed” – not some statement of these must be performed or else the results will be wrong or the like. 
	Instead, see § 3 ¶ 2: “In order to select the appropriate SEF, a number of experimental tests must be carried out, or at least one of these simple tests, namely the uniaxial tensile, planar shear, or equibiaxial, must be conducted [39]” – quite clearly, “at least one” of these tests must be performed, including “all” of the tests, but not limited to “all”.

Regarding the § 103 Rejection
	The rejection is maintained.

	The applicant’s arguments (Remarks, page 11) first submit the newly added claim limitation – see the rejection, Sugihardjo teaches this. 

The applicant’s arguments (Remarks, page 12) submit:
Without conceding the merits of the interpretation of Bickel advanced in the Office Action, Applicant respectfully reiterates that, as noted above in Section A of the present response, Sugihardjo affirmatively teaches away from "selecting a parameterized model of the material based on the obtained result," when that result is obtained from one but not both of a uniaxial strain test and a biaxial strain test. (See Section 7 of Sugihardjo.) As further noted above, Sugihardjo expressly teaches: "In order to obtain an appropriate constitutive model of nearly incompressible material such as low grade rubber, all of the required laboratory tests, i.e., the uniaxial tensile, the planar shear, the equibiaxial tensile, and the volumetric compressing tests should be performed." (Id. emphasis added.) 

	The applicant’s arguments have been fully considered and are not persuasive. 
	See MPEP § 2141.02: “However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”
	The applicant’s arguments are relying upon a “teaches away” argument for “when that result is obtained from one but not both of a uniaxial strain test and a biaxial strain test.” (see the argument) – the claim recites: “obtain a result of a physical test performed on a material using one of a uniaxial testing apparatus or a biaxial testing apparatus;”
	The claimed invention only requires “one of” these, not both – as such, the argument fails on an initial matter of arguing an unrecited feature – it is improper to import limitations into the claims from the specification.

	Second, this rationale/argument requires that the prior art to “criticize, discredit, or otherwise discourage the solution claimed” as per the MPEP citation above – from the applicant’s arguments, and the cited portion of Sugihardjo, it is quite the opposite. 
both of a uniaxial strain test and a biaxial strain test.”, i.e. “all...tests” – not “one” as the applicant states, but “all”. 
	And furthermore – does this teaching of Sugihardjo “teach away” from only using “one” of these tests? It does not – is does not “does not criticize, discredit, or otherwise discourage” using only one of the test, rather this is a suggestion, i.e. “should be performed” – not some statement of these must be performed or else the results will be wrong or the like. 
	Instead, see § 3 ¶ 2: “In order to select the appropriate SEF, a number of experimental tests must be carried out, or at least one of these simple tests, namely the uniaxial tensile, planar shear, or equibiaxial, must be conducted [39]” – quite clearly, “at least one” of these tests must be performed, including “all” of the tests, but not limited to “all”.

	The applicant also submits (Remarks, pages 13-14):
Furthermore, regarding claims 5 and 12, the Office Action relies on paragraphs [0051] through [0053] of Bickel for purported disclosure of the limitation "wherein the hardware processor is configured to further execute the software code to control the testing apparatus to perform the physical test on the material," formerly recited by claim 5 and analogously formerly recited by claim 12. (See pages 22 and 33 of the Office Action.) Nevertheless, a review of Bickel reveals no support for the interpretation of paragraphs [0051] through [0053] of Bickel adopted by the Office Action. For example, Bickel states "elastic material properties are captured for a range of possible synthetic skin materials using a custom measurement system," but fails to explicitly identify such a system. (See paragraph [0008] of Bickel; see also id. at paragraph [0025].) Bickel further refers to computing system for simulating material deformations and states "CPU 202 may be configured to determine a simulation model configured to simulate deformation behavior of one or more subject objects having a given geometry based on a plurality of material parameters." (Id. at paragraph [0037].) ...

	This is not persuasive. 
	See the rejection – including ¶ 52-53 as cited, for the parts emphasized in the rejection: “According to one embodiment, the measurement of force-deformation behavior may be empirically conducted by pulling on small samples of a given candidate material having a given set of elastic material properties with a controlled force and capturing the resulting deformation over time [i.e. by the processor controlling the testing machine to conduct the tests and obtain/capture the results]. In one embodiment, stereo reconstruction may be utilized to determine a corresponding reconstruction based on a capture image of a deformed square sample.” [i.e., example of an algorithm that is used by the processor to “determine a correspond reconstruction” while the processor is controlling the machine]
	Furthermore, even without the evidence in Bickel: see MPEP § 2144.04: “In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)”
	In other words, “automating a manual activity”, or as claimed in part in claim 5 in its present form: “...wherein the hardware processor is configured to further execute the software code to control the one of the uniaxial testing apparatus or the biaxial testing apparatus to perform the physical test on the material” – is obvious as per MPEP § 2144.04, i.e. this claim, as recited in a general manner (i.e. it does not recite any specific steps for controlling, but instead merely recites “to control...to perform...”) is merely “automating a manual activity” which as per the MPEP would have been obvious as “providing an automatic or manual means to replace a manual activity which accomplished the same result” as per the MPEP. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickel et al., US 2015/0317451 in view of Sugihardjo et al., “FE Model of Low Grade Rubber for Modeling Housing’s Low-Cost Rubber Base Isolators”, 2018

Regarding Claim 1
Bickel teaches: 
	A system comprising: (Bickel, abstract, teaches: “A computer-implemented method is provided for physical face cloning to generate a synthetic skin. Rather than attempt to reproduce the mechanical properties of biological tissue, an output-oriented approach is utilized that models the Synthetic skin as an elastic material with isotropic and homogeneous properties (e.g., silicone rubber).” and see figure 1)

    PNG
    media_image1.png
    633
    834
    media_image1.png
    Greyscale

5a computing platform including a hardware processor and a system memory; (Bickel, abstract, teaches that the method is computer-implemented)
	a software code stored in the system memory;(Bickel, abstract, teaches that the method is computer-implemented)
	the hardware processor being configured to execute the software code to:(Bickel, abstract, teaches that the method is computer-implemented)
	obtain a result of a physical test performed on a material... (Bickel, ¶ 8: “Embodiments of the invention provide a technique for physical face cloning that uses facial performance capture, physics-based simulation, and fabrication-oriented material design to model, optimize, and fabricate synthetic skin for animatronic characters. Embodiments of the invention provide a processing pipeline that accepts a number of captured input data. For example, elastic material properties are captured for a range of possible synthetic skin materials using a custom measurement system.”, i.e. the system obtains material properties for the material used in the skin using a “measurement system” [obtained from results of a physical test] )
	[generate] a parameterized model of the material based on the obtained 10result; (Bickel, ¶ 8 “The captured input data is then fed into a computational model that simulates deformation behavior of a synthetic skin. An optimization process is provided herein to generate and optimize a synthetic skin geometry and actuation parameters of the underlying animatronics device using the computational model to provide a closer match to the target human face.” wherein ¶ 25 further clarifies “In one embodiment, elastic material properties are captured for a range of possible synthetic skin materials using a custom measurement system. As shown, the elastic material properties may be utilized to determine one or more material numerically fitting the computational model to the experimentally acquired force-displacement samples of materials with different stiffness.” and see ¶ 45 for more clarification “At step 306, the processor generates a computational model based on a plurality of material parameters for a candidate skin material. As part of the face cloning pipeline described herein, an accurate computational model may be determined for simulating deformations of a synthetic skin. According to one embodiment, a computational model may be generated that models skin as a hyperelastic isotropic Solid. In one embodiment, finite-deformation continuum mechanics may be utilized to account for large rotations, stretching, and compression that may be exhibited by Synthetic skin for use with animatronic devices.”, in other words a model is determined/generated based on the obtained material parameters from the measurement system
in regards to the model being parameterized – see equation 1 which teaches selecting “a simple” representative model that is a “neo-Hookean material model” wherein the governing equation is given in equation 1, and wherein this is parameterized in equation 2, i.e. equation 2 gives the parameterization of the model parameters in terms of Young’s modulus and the “Poisson rate”, and Bickel, ¶ 49 further clarifies that “While the neo-Hookean material model only provides for two parameters, it has been determined that such a model, given the range of deformations considered in embodiments of the invention, is sufficiently accurate for obtaining strong correspondence with the measured data.”, i.e. it is parameterized  )
	perform a simulation of the physical test using the parameterized model of the material to generate a simulated result; (Bickel, ¶ 49 as cited above – the model “is sufficiently accurate for obtaining strong correspondence with the measured data.”, i.e. the model is used for 
	perform a comparison of the simulated result of the simulation of the physical test on the parameterized model of the material with the obtained 15result of the physical test on the material; (Bickel, as cited above in ¶ 49-¶ 50 teaches this – there is a “strong correspondence” between the results of the simulation using the model and the “measured data”, i.e. a comparison was performed, and the results indicate a “strong correspondence”)
	adjust at least one parameter value of the parameterized model, based on the comparison, to improve the simulated result; (Bickel, ¶ 50 teaches that the model’s parameters are optimized, i.e. “determine optimal material parameters” of mu and k [the model parameters], e.g. by “fitting measured data” – in other words, the parameters of the model are adjusted to be optimal/fit the measured data, thereby improving the simulated result, i.e. ¶ 51 “In one embodiment, a series of experiments may first be conducted to measure the force-deformation behavior of a collection of silicone samples with different amounts of plasticizer. Then, numerical optimization may be performed in order to determine the material parameters of a computational model that best matches the experimental data.”)
	and predict, after adjusting the at least one parameter value, at least one characteristic of the material based on the parameterized model of the 20material. (Bickel, ¶ 52 “With a set of applied forces (i.e., loads) and the corresponding Surface displacements determined, the material parameters may be optimized for a finite element solver in order to best approximate the measured stress-strain behavior.”, i.e. the resulting optimized model outputs the “best approximate...stress-strain behavior” [example of a predicted characteristic of the material 0, a processor iteratively computes updated parameters in a simulated annealing process.” wherein p “comprises physical parameters of the material model” and wherein “In each iteration, the processor computes the finite element solution” [i.e. at each iteration the resulting output is the stress-strain behavior characteristic of the material], see ¶ 53-¶56 for more clarification on this)

However, Bickel does not explicitly teach:
obtain a result of a physical test performed on a material using one of a uniaxial testing apparatus or a biaxial testing apparatus;
select a parameterized model of the material based on the obtained 10result;

Sugihardjo teaches: 
obtain a result of a physical test performed on a material using one of a uniaxial testing apparatus or a biaxial testing apparatus; (Sugihardjo, § 3, ¶ 2: “In order to select the appropriate SEF, a number of experimental tests must be carried out, or at least one of these simple tests, namely the uniaxial tensile, planar shear, or equibiaxial, must be conducted [39].” wherein ¶ 3 clarifies that :”The tests were utilized for the curve fitting process to obtain the low-grade rubber constants and to select its appropriate constitutive model. The requirement for the curve fitting process is a simple stress-strain function which is able to represent each loading condition expected in the experiments, namely the uniaxial tensile, the planar shear, the equibiaxial tensile, and the volumetric tests.”, i.e. test results are obtained using a “uniaxial” testing apparatus, and/or a “equibiaxial” [example of bi-axial] testing apparatus, 
select a parameterized model of the material based on the obtained 10result; (Sugihardjo, see the abstract – this is a method for “selecting the SEF” for materials such as “rubber” – see § 1, rubber is a “hyperelastic material” [similar to the skin of Bickel] then see the remaining portions of § 1 for more clarity on the relevance of Sugihardjo, including that “This paper presents an approach method and technique to determine a proper SEF for rubber by using the FEA based on the laboratory test data and the research works of...”, i.e. this is for selecting a parameterized model of the material based on the obtained result – to clarify for the SEF –see § 2, the SEF is the “strain energy density function”, e.g. the “Neo-Hookean” [similar to Bickel], the “Mooney-Rivlin”, the “Yeoh Model”, the “Ogden Model”, and the “Arruda Boyce Model” then see § 3 which clarifies “Although the material performs different stress-strain curves under different loading condition, a unique and appropriate SEF for specific rubber can still be selected which is applicable under all loading condition. In order to select the appropriate SEF [select the parametrized model], a number of experimental tests must be carried out, or at least one of these simple tests, namely the uniaxial tensile, planar shear, or equibiaxial, must be conducted [39].” and that “The tests were utilized for the curve fitting process to obtain the low-grade rubber constants and to select its appropriate constitutive model. The requirement for the curve fitting process is a simple stress-strain function which is able to represent each 

For compact prosecution, the Examiner notes that Sugihardjo is considered an analogous art to the disclosed invention for the “skin” of the robot, as Sugihardjo is 1) in the same field of endeavor of simulating hyperelastic materials, e.g. rubber, and 2) Sugihardjo is reasonably pertinent to the problem faced by the instant inventor of selecting the best material model for a hyperelastic material based on measured test results. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Bickel on a system which simulates a hyper-elastic material using a “Neo-Hookean” model for the “strain energy density” (Bickel, ¶ 48) and contemplates that other “suitable models may be utilized” (Bickel, ¶ 49- ¶50), wherein the materials simulated include “silicone rubber” (Bickel, ¶ 51) with the teachings from Sugihardjo on a system for simulating hyperelastic materials, e.g. “rubber”  The motivation to combine would have been that “The critical point in modeling hyperelastic material is in the proper selection of the constitutive model. Most types of rubbers perform a unique behavior in term of stress-strain relationship, such as softening behavior under small deformation or strain and highly stiffening behavior when the deformation or strain increases. Nevertheless, number classical constitutive models of hyperelastic material perform undesired results by giving inappropriate prediction of actual rubber behavior in the overall range of deformation or in other words the motivation to combine would have been that depending on the “behavior” of the material during the tests there is a “best” model to fit the “behavior”, i.e. by selecting the “best” model the accuracy of the system would have been improved. (See Sugihardjo, page 25, ¶ 7 and page 34 ¶ 3 for the “best” citation, i.e. the system ensures “which hyperelastic model can best fit the experimental data, and thus, the most suitable SEF [model] can be decided to represent particular rubber material for more complex applications...)

Regarding Claim 2
Bickel teaches: 
	The system of claim 1, wherein the material is a hyperelastic material or a viscoelastic material. (Bickel, ¶ 45 “According to one embodiment, a computational model may be generated that models skin as a hyperelastic isotropic Solid.”, i.e. ¶ 47 “According to one embodiment, for a hyperelastic material...,”, and ¶ 48 “In one embodiment, a hyperelastic material model. Such as a neo-Hookean material model”, and for the viscoelastic - ¶ 50 “other techniques for fitting measured data to computational models may be utilized, such as techniques for linear-elastic materials, nonlinear viscoelastic soft tissue,”)

Regarding Claim 3
Bickel teaches: 
The system of claim 1, wherein the parameterized model of the material comprises a differentiable mathematical representation of the material. (Bickel, ¶ 46 - ¶ 47, the system uses either “a deformation gradient” [first example of a differentiable math representation] or a “right Cauchy-Green tensor” [a tensor is differentiable, as it is a tensor] - also see ¶ 47 which teaches the “relation” between the equations recited in ¶ 46 and ¶ 48 which are part of the model – to clarify these are describing the “stress-strain” relationship of the material, wherein equation 1 is for the “strain energy density” of the model as part of this relationship – the result of this is the “deformation”, i.e. the model is for simulating the stress-strain relationships of the material under load wherein the model captures the deformation of the material wherein this uses differentiable mathematical representations of the material – also, equation 2 is “differentiable” – this term, as used, merely indicates that it can be differentiated, e.g. the derivative of equation 2 may readily be taken with respect to its variables)) 

Regarding Claim 4
Bickel teaches:
	The system of claim 1, wherein the parameterized model of the material 5comprises a finite element representation of the material. (Bickel, as cited above teaches this – see ¶ 52 which teaches using a “finite element solver” for the model, i.e. the model is a finite element model)

Regarding Claim 5
Bickel, as taken in combination with Sugihardjo, teaches:
The system of claim 1, wherein the system further comprises the one of the uniaxial testing apparatus or the biaxial testing apparatus communicatively coupled to the computing platform, and wherein the hardware processor is configured to further execute the software code to control the one of the uniaxial testing apparatus or the biaxial testing apparatus to perform the physical test on the material.(Bickel, ¶ 51 teaches “To accomplish this task, a technique is provided for determining the material parameters necessary to produce a Suitable silicone composition. In one embodiment, a series of experiments may first be conducted to measure the force-deformation behavior of a collection of silicone samples with different amounts of plasticizer. Then, numerical optimization may be performed in order to determine the material parameters of a computational model that best matches the experimental data.”, i.e. the system includes a step for conducting the experiments [example of controlling the testing apparatus] to perform the test on the material, and then using the data obtained from the tests for the model [i.e. the system is coupled to the testing apparatus], for more clarification see ¶ 52-¶ 53 which teaches in part “[¶ 52] According to one embodiment, the measurement of force-deformation behavior may be empirically conducted by pulling on small samples of a given candidate material having a given set of elastic material properties with a controlled force and capturing the resulting deformation over time...[¶ 53]According to one embodiment, the numerical-experimental material fitting process described above may be validated by comparing stress-strain curves obtained from a standard testing procedure, such as ISO 37, to those obtained from a virtual counterpart of the same experiment. In one example, it has been determined that real-world material behavior matches closely for strain (i.e., deformations) in the range of-20% to 50%.”
then see Sugihardjo,  § 3, ¶ 2: “In order to select the appropriate SEF, a number of experimental tests must be carried out, or at least one of these simple tests, namely the uniaxial tensile, planar shear, or equibiaxial, must be conducted [39].” wherein ¶ 3 clarifies that :”The tests were utilized for the curve fitting process to obtain the low-grade rubber constants and to select its appropriate constitutive model. The requirement for the curve fitting process is a simple stress-strain function which is able to represent each loading condition expected in the experiments, namely the uniaxial tensile, the planar shear, the equibiaxial tensile, and the volumetric tests.”, i.e. test results are obtained using a “uniaxial” testing apparatus, and/or a “equibiaxial” [example of bi-axial] testing apparatus, e.g. ¶ 4 of § 3:”Instron servo hydraulic or electromechanical test instruments...Non-contacting strain measuring devices such as video and laser extensometer are required to measure the strains”, e.g. see figure 1 for the “uniaxial tensile test” apparatus, see figure 2 for a second apparatus for doing this, see figure 9 for an example “equibiaxial” test apparatus as well as figure 10
it would have been obvious from these teachings to use the computer’s processor to execute software code to control one of the testing apparatuses in Sugihardjo, e.g. as Bickel is doing this
in addition to the above, see MPEP § 2144.04: “In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or 
	
Regarding Claim 6
Bickel teaches:
	The system of claim 1, wherein the system is further configured to manufacture an object based on the at least one predicted characteristic. (Bickel, see figure 1 for “fabrication”, also see ¶ 84: “Embodiments of the invention provide an animatronic head configured to actuate a synthetic skin fabricated according the techniques described above. While a synthetic skin fabricated according to the optimization process is dis cussed in conjunction with one embodiment of the animatronic head, it is understood that any controlling mechanism configured to deform the synthetic skin is within the scope of embodiments of the invention”, i.e. skin for a robot is fabricated/manufactured [this is part of the robot that is based on the predicted characteristic], and wherein the robot is also manufactured with the skin [when the skin is applied to said robot] resulting in a robot with a skin, e.g. for “a human face for an animatronic figure” (¶ 93), also see ¶ 95 which provides an additional embodiment encompassed by this claim, i.e. “Embodiments of the invention provide a process for computationally-guided design of an animatronic character [i.e. design of the robot with the skin] composed of a soft-tissue material and an electromechanical base. As an example, this process allows for the construction [i.e. manufacturing the robot with the skin] of an animatronic head that replicates the shape and behavior of a real person whose expressions are acquired using a 3D scanning system”)

15Regarding Claim 7. 
Bickel teaches:
The system of claim 6, wherein the object is a robot, and wherein the material provides a skin for the robot. (Bickel, see figure 1 for “fabrication”, also see ¶ 84: “Embodiments of the invention provide an animatronic head configured to actuate a synthetic skin fabricated according the techniques described above. While a synthetic skin fabricated according to the optimization process is dis cussed in conjunction with one embodiment of the animatronic head, it is understood that any controlling mechanism configured to deform the synthetic skin is within the scope of embodiments of the invention”, i.e. skin for a robot is fabricated/manufactured [this is part of the robot that is based on the predicted characteristic], and wherein the robot is also manufactured with the skin [when the skin is applied to said robot] resulting in a robot with a skin, e.g. for “a human face for an animatronic figure” (¶ 93), also see ¶ 95 which provides an additional embodiment encompassed by this claim, i.e. “Embodiments of the invention provide a process for computationally-guided design of an animatronic character [i.e. design of the robot with the skin] composed of a soft-tissue material and an electromechanical base. As an example, this process allows for the construction [i.e. manufacturing the robot with the skin] of an 

Regarding Claim 8
Bickel teaches:
	The system of claim 6, wherein an increased prediction accuracy enabled by the software code results in reduced hardware costs for manufacture of the object. (Bickel, ¶ 95 “The core element of this process is a physically-based simulation framework that allows for accurate prediction of the behavior of the soft tissue material when Subject to external forces” [i.e. an increased prediction accuracy] wherein ¶ 11 “One advantage of embodiments of the invention is the ability to generate an animatronics face that closely results a given human Subject using an automated process that reduces costly trial and error incurred by iterations of physical models. Additionally, embodiments of the invention provide increased realism of the resulting animatronic face”, i.e. the hardware costs are reduced as a result of the improved accuracy of this process, 
additionally, the Examiner notes that the above citations are not necessary, but merely provided for compact prosecution - this claim is inherent – the claim is merely reciting an inherent property, i.e. “the accurate prediction of one or more characteristics 158 advantageously enables hardware costs savings for manufacture of robot object 170” (page 23 of the specification) of using said “code” - see  MPEP § 2163.07(a), in other words, performing the claimed method results in the claimed results of this limitation based on the specification. ) 

Regarding Claim 9
Bickel teaches: 
	A method for use by a system including a computing platform having a hardware processor and a system memory storing a software code, the method comprising: (Bickel, abstract, teaches: “A computer-implemented method is provided for physical face cloning to generate a synthetic skin. Rather than attempt to reproduce the mechanical properties of biological tissue, an output-oriented approach is utilized that models the Synthetic skin as an elastic material with isotropic and homogeneous properties (e.g., silicone rubber).” and see figure 1)
	obtaining, by the software code executed by the hardware processor, a result of a physical test performed on a material...(Bickel, ¶ 8: “Embodiments of the invention provide a technique for physical face cloning that uses facial performance capture, physics-based simulation, and fabrication-oriented material design to model, optimize, and fabricate synthetic skin for animatronic characters. Embodiments of the invention provide a processing pipeline that accepts a number of captured input data. For example, elastic material properties are captured for a range of possible synthetic skin materials using a custom measurement system.”, i.e. the system obtains material properties for the material used in the skin using a “measurement system” [obtained from results of a physical test] )
	[generating]5[gener, by the software code executed by the hardware processor, a parameterized model of the material based on the obtained result; (Bickel, ¶ 8 “The captured input data is then fed into a computational model that simulates deformation behavior of a numerically fitting the computational model to the experimentally acquired force-displacement samples of materials with different stiffness.” and see ¶ 45 for more clarification “At step 306, the processor generates a computational model based on a plurality of material parameters for a candidate skin material. As part of the face cloning pipeline described herein, an accurate computational model may be determined for simulating deformations of a synthetic skin. According to one embodiment, a computational model may be generated that models skin as a hyperelastic isotropic Solid. In one embodiment, finite-deformation continuum mechanics may be utilized to account for large rotations, stretching, and compression that may be exhibited by Synthetic skin for use with animatronic devices.”, in other words a model is determined/generated based on the obtained material parameters from the measurement system
in regards to the model being parameterized – see equation 1 which teaches selecting “a simple” representative model that is a “neo-Hookean material model” wherein the governing equation is given in equation 1, and wherein this is parameterized in equation 2, i.e. equation 2 gives the parameterization of the model parameters in terms of Young’s modulus and the “Poisson rate”, and Bickel, ¶ 49 further clarifies that “While the neo-Hookean material model only provides for two parameters, it has been determined that such a model, given the range of deformations considered in embodiments of the invention, is sufficiently accurate for obtaining strong correspondence with the measured data.”, i.e. it is parameterized  )
	performing, by the software code executed by the hardware processor, a simulation of the physical test using the parameterized model of the material to generate a simulated result; (Bickel, ¶ 49 as cited above – the model “is sufficiently accurate for obtaining strong correspondence with the measured data.”, i.e. the model is used for simulation of the physical test and then the correspondence of the model results is compared to the measured data from the test” and see ¶ 50 for more clarification)
	performing, by the software code executed by the hardware processor, a comparison 10of the simulated result of the simulation of the physical test on the parameterized model of the material with the obtained result of the physical test on the material;(Bickel, as cited above in ¶ 49-¶ 50 teaches this – there is a “strong correspondence” between the results of the simulation using the model and the “measured data”, i.e. a comparison was performed, and the results indicate a “strong correspondence”)
	adjusting at least one parameter value of the parameterized model, by the software code executed by the hardware processor, based on the comparison, to improve the simulated result;(Bickel, ¶ 50 teaches that the model’s parameters are optimized, i.e. “determine optimal material parameters” of mu and k [the model parameters], e.g. by “fitting measured data” – in other words, the parameters of the model are adjusted to be optimal/fit the measured data, thereby improving the simulated result, i.e. ¶ 51 “In one embodiment, a series of experiments may first be conducted to measure the force-deformation behavior of a collection of silicone Then, numerical optimization may be performed in order to determine the material parameters of a computational model that best matches the experimental data.”)
	and 15predicting, by the software code executed by the hardware processor after adjusting the at least on parameter value, at least one characteristic of the material based on the parameterized model of the material. (Bickel, ¶ 52 “With a set of applied forces (i.e., loads) and the corresponding Surface displacements determined, the material parameters may be optimized for a finite element solver in order to best approximate the measured stress-strain behavior.”, i.e. the resulting optimized model outputs the “best approximate...stress-strain behavior” [example of a predicted characteristic of the material based on the model], e.g. “Given an initial guess p0, a processor iteratively computes updated parameters in a simulated annealing process.” wherein p “comprises physical parameters of the material model” and wherein “In each iteration, the processor computes the finite element solution” [i.e. at each iteration the resulting output is the stress-strain behavior characteristic of the material], see ¶ 53-¶56 for more clarification on this)


However, Bickel does not explicitly teach:
	... using one of a uniaxial testing apparatus or a biaxial testing apparatus;
selecting, by the software code executed by the hardware processor, a parameterized model of the material based on the obtained result;

Sugihardjo teaches: 
 using one of a uniaxial testing apparatus or a biaxial testing apparatus; (Sugihardjo, § 3, ¶ 2: “In order to select the appropriate SEF, a number of experimental tests must be carried out, or at least one of these simple tests, namely the uniaxial tensile, planar shear, or equibiaxial, must be conducted [39].” wherein ¶ 3 clarifies that :”The tests were utilized for the curve fitting process to obtain the low-grade rubber constants and to select its appropriate constitutive model. The requirement for the curve fitting process is a simple stress-strain function which is able to represent each loading condition expected in the experiments, namely the uniaxial tensile, the planar shear, the equibiaxial tensile, and the volumetric tests.”, i.e. test results are obtained using a “uniaxial” testing apparatus, and/or a “equibiaxial” [example of bi-axial] testing apparatus, e.g. ¶ 4 of § 3:”Instron servo hydraulic or electromechanical test instruments...Non-contacting strain measuring devices such as video and laser extensometer are required to measure the strains”, e.g. see figure 1 for the “uniaxial tensile test” apparatus, see figure 2 for a second apparatus for doing this, see figure 9 for an example “equibiaxial” test apparatus as well as figure 10)
selecting, by the software code executed by the hardware processor, a parameterized model of the material based on the obtained result;(Sugihardjo, see the abstract – this is a method for “selecting the SEF” for materials such as “rubber” – see § 1, rubber is a “hyperelastic material” [similar to the skin of Bickel] then see the remaining portions of § 1 for more clarity on the relevance of Sugihardjo, including that “This paper presents an approach method and technique to determine a proper SEF for rubber by using the FEA based on the laboratory test data and the research works of...”, i.e. this is for selecting a parameterized model of the material based on the obtained result – to clarify for the SEF –see § 2, the SEF is  In order to select the appropriate SEF [select the parametrized model], a number of experimental tests must be carried out, or at least one of these simple tests, namely the uniaxial tensile, planar shear, or equibiaxial, must be conducted [39].” and that “The tests were utilized for the curve fitting process to obtain the low-grade rubber constants and to select its appropriate constitutive model. The requirement for the curve fitting process is a simple stress-strain function which is able to represent each loading condition expected in the experiments, namely the uniaxial tensile, the planar shear, the equibiaxial tensile, and the volumetric tests.”, and see the remaining portions of § 3 for examples of testing procedures)

For compact prosecution, the Examiner notes that Sugihardjo is considered an analogous art to the disclosed invention for the “skin” of the robot, as Sugihardjo is 1) in the same field of endeavor of simulating hyperelastic materials, e.g. rubber, and 2) Sugihardjo is reasonably pertinent to the problem faced by the instant inventor of selecting the best material model for a hyperelastic material based on measured test results. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Bickel on a system which in other words the motivation to combine would have been that depending on the “behavior” of the material during the tests there is a “best” model to fit the “behavior”, i.e. by selecting the “best” model the accuracy of the system would have been improved. (See Sugihardjo, page 25, ¶ 7 and page 34 ¶ 3 for the “best” citation, i.e. the system ensures “which hyperelastic model can best fit the experimental data, and thus, the most suitable SEF [model] can be decided to represent particular rubber material for more complex applications...)

Regarding Claim 10.
Bickel teaches: 
The method of claim 9, wherein the parameterized model of the material 20comprises a differentiable mathematical representation of the material. (Bickel, ¶ 46 - ¶ 47, the system uses either “a deformation gradient” [first example of a differentiable math representation] or a “right Cauchy-Green tensor” [a tensor is differentiable, as it is a tensor] - also see ¶ 47 which teaches the “relation” between the equations recited in ¶ 46 and ¶ 48 which are part of the model – to clarify these are describing the “stress-strain” relationship of the material, wherein equation 1 is for the “strain energy density” of the model as part of this relationship – the result of this is the “deformation”, i.e. the model is for simulating the stress-strain relationships of the material under load wherein the model captures the deformation of the material wherein this uses differentiable mathematical representations of the material – also, equation 2 is “differentiable” – this term, as used, merely indicates that it can be differentiated, e.g. the derivative of equation 2 may readily be taken with respect to its variables))

Regarding Claim 11.
Bickel teaches: 
	The method of claim 9, wherein the parameterized model of the material comprises a finite element representation of the material. (Bickel, as cited above teaches this – see ¶ 52 which teaches using a “finite element solver” for the model, i.e. the model is a finite element model)

Regarding Claim 12.
Bickel, as taken in combination with Sugihardjo, teaches
The method of claim 9, wherein the system further comprises the one of the uniaxial testing apparatus or the biaxial testing apparatus communicatively coupled to the computing platform, and wherein the method further comprises: controlling, by the software code executed by the hardware processor, the one of the uniaxial testing apparatus or the biaxial testing apparatus to perform the physical test on the material.(Bickel, ¶ 51 teaches “To accomplish this task, a technique is provided for determining the material parameters necessary to produce a Suitable silicone composition. In one embodiment, a series of experiments may first be conducted to measure the force-deformation behavior of a collection of silicone samples with different amounts of plasticizer. Then, numerical optimization may be performed in order to determine the material parameters of a computational model that best matches the experimental data.”, i.e. the system includes a step for conducting the experiments [example of controlling the testing apparatus] to perform the test on the material, and then using the data obtained from the tests for the model [i.e. the system is coupled to the testing apparatus], for more clarification see ¶ 52-¶ 53 which teaches in part “[¶ 52] According to one embodiment, the measurement of force-deformation behavior may be empirically conducted by pulling on small samples of a given candidate material having a given set of elastic material properties with a controlled force and capturing the resulting deformation over time...[¶ 53]According to one embodiment, the numerical-experimental material fitting process described above may be validated by comparing stress-strain curves obtained from a standard testing procedure, such as ISO 37, to those obtained from a virtual counterpart of the same experiment. In one example, it has been determined that real-world material behavior matches closely for strain (i.e., deformations) in the range of-20% to 50%.”
then see Sugihardjo,  § 3, ¶ 2: “In order to select the appropriate SEF, a number of experimental tests must be carried out, or at least one of these simple tests, namely the uniaxial tensile, planar shear, or equibiaxial, must be conducted [39].” wherein ¶ 3 clarifies that :”The tests were utilized for the curve fitting process to obtain the low-grade rubber constants and to select its appropriate constitutive model. The requirement for the curve fitting process is a simple stress-strain function which is able to represent each loading condition expected in the experiments, namely the uniaxial tensile, the planar shear, the equibiaxial tensile, and the volumetric tests.”, i.e. test results are obtained using a “uniaxial” testing apparatus, and/or a “equibiaxial” [example of bi-axial] testing apparatus, e.g. ¶ 4 of § 3:”Instron servo hydraulic or electromechanical test instruments...Non-contacting strain measuring devices such as video and laser extensometer are required to measure the strains”, e.g. see figure 1 for the “uniaxial tensile test” apparatus, see figure 2 for a second apparatus for doing this, see figure 9 for an example “equibiaxial” test apparatus as well as figure 10
it would have been obvious from these teachings to use the computer’s processor to execute software code to control one of the testing apparatuses in Sugihardjo, e.g. as Bickel is doing this
in addition to the above, see MPEP § 2144.04: “In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or 

Regarding Claim 13.
Bickel teaches:
	The method of claim 9 further comprising manufacturing an object based on the at least one predicted characteristic.  (Bickel, see figure 1 for “fabrication”, also see ¶ 84: “Embodiments of the invention provide an animatronic head configured to actuate a synthetic skin fabricated according the techniques described above. While a synthetic skin fabricated according to the optimization process is dis cussed in conjunction with one embodiment of the animatronic head, it is understood that any controlling mechanism configured to deform the synthetic skin is within the scope of embodiments of the invention”, i.e. skin for a robot is fabricated/manufactured [this is part of the robot that is based on the predicted characteristic], and wherein the robot is also manufactured with the skin [when the skin is applied to said robot] resulting in a robot with a skin, e.g. for “a human face for an animatronic figure” (¶ 93), also see ¶ 95 which provides an additional embodiment encompassed by this claim, i.e. “Embodiments of the invention provide a process for computationally-guided design of an animatronic character [i.e. design of the robot with the skin] composed of a soft-tissue material and an electromechanical base. As an example, this process allows for the construction [i.e. manufacturing the robot with the skin] of an animatronic head that replicates the shape and behavior of a real person whose expressions are acquired using a 3D scanning system”)
10
Regarding Claim 14.
Bickel teaches:
	The method of claim 13, wherein the object is a robot, and wherein the material provides a skin for the robot.  (Bickel, see figure 1 for “fabrication”, also see ¶ 84: “Embodiments of the invention provide an animatronic head configured to actuate a synthetic skin fabricated according the techniques described above. While a synthetic skin fabricated according to the optimization process is dis cussed in conjunction with one embodiment of the animatronic head, it is understood that any controlling mechanism configured to deform the synthetic skin is within the scope of embodiments of the invention”, i.e. skin for a robot is fabricated/manufactured [this is part of the robot that is based on the predicted characteristic], and wherein the robot is also manufactured with the skin [when the skin is applied to said robot] resulting in a robot with a skin, e.g. for “a human face for an animatronic figure” (¶ 93), also see ¶ 95 which provides an additional embodiment encompassed by this claim, i.e. “Embodiments of the invention provide a process for computationally-guided design of an animatronic character [i.e. design of the robot with the skin] composed of a soft-tissue material and an electromechanical base. As an example, this process allows for the construction [i.e. manufacturing the robot with the skin] of an 

Regarding Claim 15.
Bickel teaches:
	The method of claim 13, wherein an increased prediction accuracy enabled by the software code results in reduced hardware costs for manufacture of the object. (Bickel, ¶ 95 “The core element of this process is a physically-based simulation framework that allows for accurate prediction of the behavior of the soft tissue material when Subject to external forces” [i.e. an increased prediction accuracy] wherein ¶ 11 “One advantage of embodiments of the invention is the ability to generate an animatronics face that closely results a given human Subject using an automated process that reduces costly trial and error incurred by iterations of physical models. Additionally, embodiments of the invention provide increased realism of the resulting animatronic face”, i.e. the hardware costs are reduced as a result of the improved accuracy of this process, 
additionally, the Examiner notes that the above citations are not necessary, but merely provided for compact prosecution - this claim is inherent – the claim is merely reciting an inherent property, i.e. “the accurate prediction [the result of performing the method] of one or more characteristics 158 advantageously enables hardware costs savings for manufacture of robot object 170” (page 23 of the specification) of using said “code” - see  MPEP § 2163.07(a), in other words, performing the claimed method results in the claimed results of this limitation based on the specification. ) 

Regarding Claim 16.
Bickel teaches: 
	An object produced according to a method comprising:  (Bickel, abstract, teaches: “A computer-implemented method is provided for physical face cloning to generate a synthetic skin. Rather than attempt to reproduce the mechanical properties of biological tissue, an output-oriented approach is utilized that models the Synthetic skin as an elastic material with isotropic and homogeneous properties (e.g., silicone rubber).” and see figure 1 – this includes manufacturing/”fabrication” of an object as a result of the process, e.g. see figure 1)

    PNG
    media_image1.png
    633
    834
    media_image1.png
    Greyscale

obtaining a result of a physical test performed on a material... (Bickel, ¶ 8: “Embodiments of the invention provide a technique for physical face cloning that uses facial performance capture, physics-based simulation, and fabrication-oriented material design to model, optimize, and fabricate synthetic skin for animatronic characters. Embodiments of the invention provide a processing pipeline that accepts a number of captured input data. For example, elastic material properties are captured for a range of possible synthetic skin materials using a custom measurement system.”, i.e. the system obtains material properties for the material used in the skin using a “measurement system” [obtained from results of a physical test] )
	[generating] a parameterized model of the material based on the obtained result; (Bickel, ¶ 8 “The captured input data is then fed into a computational model that simulates deformation behavior of a synthetic skin. An optimization process is provided herein to generate and optimize a synthetic skin geometry and actuation parameters of the underlying animatronics device using the computational model to provide a closer match to the target human face.” wherein ¶ 25 further clarifies “In one embodiment, elastic material properties are captured for a range of possible synthetic skin materials using a custom measurement system. As shown, the elastic material properties may be utilized to determine one or more material parameters for a synthetic skin simulation model by numerically fitting the computational model to the experimentally acquired force-displacement samples of materials with different stiffness.” and see ¶ 45 for more clarification “At step 306, the processor generates a computational model based on a plurality of material parameters for a candidate skin material. As part of the face cloning pipeline described herein, an accurate computational model may be determined for simulating deformations of a synthetic skin. According to one embodiment, a computational model may be generated that models skin as a hyperelastic isotropic Solid. In one embodiment, finite-deformation continuum mechanics may be utilized to account for large rotations, stretching, and compression that may be exhibited by Synthetic skin for use with animatronic devices.”, in other words a model is determined/generated based on the obtained material parameters from the measurement system
in regards to the model being parameterized – see equation 1 which teaches selecting “a simple” representative model that is a “neo-Hookean material model” wherein the governing equation is given in equation 1, and wherein this is parameterized in equation 2, i.e. equation 2 gives the parameterization of the model parameters in terms of Young’s modulus and the “Poisson rate”, and Bickel, ¶ 49 further clarifies that “While the neo-Hookean material model only provides for two parameters, it has been determined that such a model, given the range of deformations considered in embodiments of the invention, is sufficiently accurate for obtaining strong correspondence with the measured data.”, i.e. it is parameterized  )
	performing a simulation of the physical test using the parameterized model of the 20material to generate a simulated result; (Bickel, ¶ 49 as cited above – the model “is sufficiently accurate for obtaining strong correspondence with the measured data.”, i.e. the model is used for simulation of the physical test and then the correspondence of the model results is compared to the measured data from the test” and see ¶ 50 for more clarification)
	performing a comparison of the simulated result of the simulation of the physical test on the parameterized model of the material with the obtained result of the physical test on the material;(Bickel, as cited above in ¶ 49-¶ 50 teaches this – there is a “strong correspondence” 
	29 19-DIS-259-PR-US-JTLAttorney Docket No.: 0260638 adjusting at least one parameter value of the parameterized model, based on the comparison, to improve the simulated result; al parameters” of mu and k [the model parameters], e.g. by “fitting measured data” – in other words, the parameters of the model are adjusted to be optimal/fit the measured data, thereby improving the simulated result, i.e. ¶ 51 “In one embodiment, a series of experiments may first be conducted to measure the force-deformation behavior of a collection of silicone samples with different amounts of plasticizer. Then, numerical optimization may be performed in order to determine the material parameters of a computational model that best matches the experimental data.”)
	predicting, after adjusting the at least one parameter value, at least one characteristic of the material based on the parameterized model of the material; (Bickel, ¶ 52 “With a set of applied forces (i.e., loads) and the corresponding Surface displacements determined, the material parameters may be optimized for a finite element solver in order to best approximate the measured stress-strain behavior.”, i.e. the resulting optimized model outputs the “best approximate...stress-strain behavior” [example of a predicted characteristic of the material based on the model], e.g. “Given an initial guess p0, a processor iteratively computes updated parameters in a simulated annealing process.” wherein p “comprises physical parameters of the material model” and wherein “In each iteration, the processor computes the finite element solution” [i.e. at each iteration the resulting output is the stress-strain behavior characteristic of the material], see ¶ 53-¶56 for more clarification on this)
and 5manufacturing the object based on the at least one predicted characteristic.   (Bickel, see figure 1 as cited above for “fabrication”, see ¶ 84: “Embodiments of the invention provide an animatronic head configured to actuate a synthetic skin fabricated according the techniques described above. While a synthetic skin fabricated according to the optimization process is dis cussed in conjunction with one embodiment of the animatronic head, it is understood that any controlling mechanism configured to deform the synthetic skin is within the scope of embodiments of the invention”, i.e. skin for a robot is fabricated/manufactured [this is part of the robot that is based on the predicted characteristic], and wherein the robot is also manufactured with the skin [when the skin is applied to said robot] resulting in a robot with a skin, e.g. for “a human face for an animatronic figure” (¶ 93), also see ¶ 95 which provides an additional embodiment encompassed by this claim, i.e. “Embodiments of the invention provide a process for computationally-guided design of an animatronic character [i.e. design of the robot with the skin] composed of a soft-tissue material and an electromechanical base. As an example, this process allows for the construction [i.e. manufacturing the robot with the skin] of an animatronic head that replicates the shape and behavior of a real person whose expressions are acquired using a 3D scanning system”)


However, Bickel does not explicitly teach:
using one of a uniaxial testing apparatus or a biaxial testing apparatus; 
	selecting a parameterized model of the material based on the obtained result;


...using one of a uniaxial testing apparatus or a biaxial testing apparatus; (Sugihardjo, § 3, ¶ 2: “In order to select the appropriate SEF, a number of experimental tests must be carried out, or at least one of these simple tests, namely the uniaxial tensile, planar shear, or equibiaxial, must be conducted [39].” wherein ¶ 3 clarifies that :”The tests were utilized for the curve fitting process to obtain the low-grade rubber constants and to select its appropriate constitutive model. The requirement for the curve fitting process is a simple stress-strain function which is able to represent each loading condition expected in the experiments, namely the uniaxial tensile, the planar shear, the equibiaxial tensile, and the volumetric tests.”, i.e. test results are obtained using a “uniaxial” testing apparatus, and/or a “equibiaxial” [example of bi-axial] testing apparatus, e.g. ¶ 4 of § 3:”Instron servo hydraulic or electromechanical test instruments...Non-contacting strain measuring devices such as video and laser extensometer are required to measure the strains”, e.g. see figure 1 for the “uniaxial tensile test” apparatus, see figure 2 for a second apparatus for doing this, see figure 9 for an example “equibiaxial” test apparatus as well as figure 10)
selecting a parameterized model of the material based on the obtained result; analogous art to the disclosed invention for the “skin” of the robot, as Sugihardjo is 1) in the same field of endeavor of simulating hyperelastic materials, e.g. rubber, and 2) Sugihardjo is reasonably pertinent to the problem faced by the instant inventor of selecting the best material model for a hyperelastic material based on measured test results. 

in other words the motivation to combine would have been that depending on the “behavior” of the material during the tests there is a “best” model to fit the “behavior”, i.e. by selecting the “best” model the accuracy of the system would have been improved. (See Sugihardjo, page 25, ¶ 7 and page 34 ¶ 3 for the “best” citation, i.e. the system ensures “which hyperelastic model can best fit the experimental data, and thus, the most suitable SEF [model] can be decided to represent particular rubber material for more complex applications...)

Regarding Claim 17.
Bickel teaches:
	The object of claim 16, wherein the parameterized model of the material comprises a differentiable mathematical representation of the material.  (Bickel, ¶ 46 - ¶ 47, the system uses either “a deformation gradient” [first example of a differentiable math representation] or a “right Cauchy-Green tensor” [a tensor is differentiable, as it is a tensor] - also see ¶ 47 which teaches the “relation” between the equations recited in ¶ 46 and ¶ 48 which are part of the model – to clarify these are describing the “stress-strain” relationship of the material, wherein equation 1 is for the “strain energy density” of the model as part of this relationship – the result of this is the “deformation”, i.e. the model is for simulating the stress-strain relationships of the material under load wherein the model captures the deformation of the material wherein this uses differentiable mathematical representations of the material – also, equation 2 is “differentiable” – this term, as used, merely indicates that it can be differentiated, e.g. the derivative of equation 2 may readily be taken with respect to its variables))
10
Regarding Claim 18.
Bickel teaches:
	The object of claim 16, wherein the parameterized model of the material comprises a finite element representation of the material.  (Bickel, as cited above teaches this – see ¶ 52 which teaches using a “finite element solver” for the model, i.e. the model is a finite element model)

Regarding Claim 19.
Bickel teaches:
	The object of claim 16, wherein the object is a robot, and wherein the material provides a skin for the robot. (Bickel, ¶ 84: “Embodiments of the invention provide an animatronic head configured to actuate a synthetic skin fabricated according the techniques described above. While a synthetic skin fabricated according to the optimization process is dis cussed in conjunction with one embodiment of the animatronic head, it is understood that any controlling mechanism configured to deform the synthetic skin is within the scope of embodiments of the invention”, i.e. skin for a robot is fabricated/manufactured [this is part of the robot that is based on the predicted characteristic], and wherein the robot is also manufactured with the skin [when the skin is applied to said robot] resulting in a robot with a skin, e.g. for “a human face for an animatronic figure” (¶ 93), also see ¶ 95 which provides an additional embodiment encompassed by this claim, i.e. “Embodiments of the invention provide a process for computationally-guided design of an animatronic character [i.e. design of the robot with the skin] composed of a soft-tissue material and an electromechanical base. As an example, this process allows for the construction [i.e. manufacturing the robot with the skin] of an animatronic head that replicates the shape and behavior of a real person whose expressions are acquired using a 3D scanning system”)

Regarding Claim 20.
Bickel teaches:
The object of claim 16, wherein an increased prediction accuracy enabled by the parameterized model of the material results in reduced hardware costs for manufacture of the object.(Bickel, ¶ 95 “The core element of this process is a physically-based simulation framework that allows for accurate prediction of the behavior of the soft tissue material when Subject to external forces” [i.e. an increased prediction accuracy] wherein ¶ 11 “One advantage of embodiments of the invention is the ability to generate an animatronics face that closely results a given human Subject using an automated process that reduces costly trial and error incurred by iterations of physical models. Additionally, embodiments of the invention provide increased realism of the resulting animatronic face”, i.e. the hardware costs are reduced as a result of the improved accuracy of this process, 
additionally, the Examiner notes that the above citations are not necessary, but merely provided for compact prosecution - this claim is inherent – the claim is merely reciting an inherent property, i.e. “the accurate prediction of one or more characteristics 158 advantageously enables hardware costs savings for manufacture of robot object 170” (page 23 of the specification) of using said “code” - see  MPEP § 2163.07(a), in other words, performing the claimed method results in the claimed results of this limitation based on the specification.)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 9-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,403,404 in view of Sugihardjo et al., “FE Model of Low Grade Rubber for Modeling Housing’s Low-Cost Rubber Base Isolators”, 2018.
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 12 of U.S. Patent No. 10,403,404 in view of Sugihardjo et al., “FE Model of Low Grade Rubber for Modeling Housing’s Low-Cost Rubber Base Isolators”, 2018.

 Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the ‘404 does not recite using a computer – see claim 4, there is a “computational” model [i.e. using a computer]
Dependent claim 9 would have been obvious – this is a computational model of a material for deformation behavior of a skin, this model being “differentiable” would have been obvious, i.e. most equations are “differentiable”, and obviously a model of deformation would have included equations for the material
Dependent claim 11 would have been obvious in view of the model of the skin, i.e. finite element modelling is an obvious to try technique to model a “skin”
Dependent claim 12 recites controlling the testing apparatus – this would have been obvious as the claim 4 of the ‘404 is “capturing” measured data, i.e. controlling a testing machine to capture [include perform] the “stress-strain” data – for the recited testing apparatuses, see Sugihardjo  as relied upon below
Dependent claim 14 would have been obvious over claim 1 of the ‘404 as claim 1 of the ‘404 is for fabricating “synthetic skin” – an obvious application of this skin would have been a robot
Dependent claim 15 recites an inherent property/advantage, i.e. that of an “increased accuracy” that is inherently “enabled by the software code” and the results of this, in other words claim 15 is an inherent property of claims 1 and 4

The claimed invention of the ‘404 patent does not explicitly teach:
using one of a uniaxial testing apparatus or a biaxial testing apparatus;...
selecting, by the software code executed by the hardware processor, a parameterized model of the material based on the obtained result;

However, Sugihardjo teaches: 
...using one of a uniaxial testing apparatus or a biaxial testing apparatus; (Sugihardjo, § 3, ¶ 2: “In order to select the appropriate SEF, a number of experimental tests must be carried out, or at least one of these simple tests, namely the uniaxial tensile, planar shear, or equibiaxial, must be conducted [39].” wherein ¶ 3 clarifies that :”The tests were utilized for the curve fitting process to obtain the low-grade rubber constants and to select its appropriate i.e. test results are obtained using a “uniaxial” testing apparatus, and/or a “equibiaxial” [example of bi-axial] testing apparatus, e.g. ¶ 4 of § 3:”Instron servo hydraulic or electromechanical test instruments...Non-contacting strain measuring devices such as video and laser extensometer are required to measure the strains”, e.g. see figure 1 for the “uniaxial tensile test” apparatus, see figure 2 for a second apparatus for doing this, see figure 9 for an example “equibiaxial” test apparatus as well as figure 10)
select a parameterized model of the material based on the obtained 10result; (Sugihardjo, see the abstract – this is a method for “selecting the SEF” for materials such as “rubber” – see § 1, rubber is a “hyperelastic material” [similar to the skin of Bickel] then see the remaining portions of § 1 for more clarity on the relevance of Sugihardjo, including that “This paper presents an approach method and technique to determine a proper SEF for rubber by using the FEA based on the laboratory test data and the research works of...”, i.e. this is for selecting a parameterized model of the material based on the obtained result – to clarify for the SEF –see § 2, the SEF is the “strain energy density function”, e.g. the “Neo-Hookean” [similar to Bickel], the “Mooney-Rivlin”, the “Yeoh Model”, the “Ogden Model”, and the “Arruda Boyce Model” then see § 3 which clarifies “Although the material performs different stress-strain curves under different loading condition, a unique and appropriate SEF for specific rubber can still be selected which is applicable under all loading condition. In order to select the appropriate SEF [select the parametrized model], a number of experimental tests must be carried out, or at least one of these simple tests, namely the uniaxial tensile, planar shear, or equibiaxial, must be conducted [39].” and that “The tests were utilized for the curve fitting process to obtain the low-grade rubber constants and to select its appropriate constitutive model. The requirement for the curve fitting process is a simple stress-strain function which is able to represent each loading condition expected in the experiments, namely the uniaxial tensile, the planar shear, the equibiaxial tensile, and the volumetric tests.”, and see the remaining portions of § 3 for examples of testing procedures)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention from Bickel on a system which fabricates a synthetic skin [an example of a hyperelastic material] using a computational model with the teachings from Sugihardjo on a system for simulating hyperelastic materials, e.g. “rubber”. The motivation to combine would have been that “The critical point in modeling hyperelastic material is in the proper selection of the constitutive model. Most types of rubbers perform a unique behavior in term of stress-strain relationship, such as softening behavior under small deformation or strain and highly stiffening behavior when the deformation or strain increases. Nevertheless, number classical constitutive models of hyperelastic material perform undesired results by giving inappropriate prediction of actual rubber behavior in the overall range of deformation or strain...In some cases, it is sometimes found that the models can represent very well the test data for particular ranges of strain or deformation yet only predict inaccurately for other ranges” (Sugihardjo, page 25, ¶ 2-3), in other words the motivation to combine would have been that depending on the “behavior” of the material during the tests there is a “best” model to fit the “behavior”, i.e. by selecting the “best” model the accuracy of the system would have been improved. (See Sugihardjo, page 25, ¶ 7 and page 34 ¶ 3 for the “best” citation, i.e. the system ensures “which hyperelastic model can best fit the experimental data, and thus, the most suitable SEF [model] can be decided to represent particular rubber material for more complex applications...)

The remaining claimed features of the independent claims of the instant application are anticipated by claims 1 and 4 of the ‘404 patent, as the ‘404 patent recites a more narrow embodiment of the instant claimed invention.
See the table below for a comparison of claim 1 of the ‘404 and claim 9 of the instant.

In regards to the other independent claims – claim 1 of the instant application is obvious over claims 9 and 12 of the ‘404, wherein claim 9 of the ‘404 recites the use of a “computer program” that is executed [i.e., obviously be a computer], and the remaining features are anticipated/obvious using a similar rationale as used for the instant claim 9 in view of the ‘404’s claims 1 and 4, in view of Sugihardjo, similar for the dependent claims of the instant claim 1. In regards to the dependent claim 2, this would have been obvious over the ‘404’s claim 9, in view of Sugihardjo – the synthetic skin is an obvious example of a hyperelastic material. 
	For claim 16- claim 16 is obvious over of claims 1 and 4 of the ‘404 patent, in view of Sugihardjo – claim 16 recites “An object produced according to a method”, the ‘404 recites a method which fabricates an object, i.e. the “skin” therefore the ‘404 claim 1 is a method which produces an object. The remaining features of the instant claim 16, and the dependents 


Instant – 16/776,089
Patent 10,403,404
Regarding Claim 9

	A method for use by a system including a computing platform having a hardware processor and a system memory storing a software code, the method comprising:
	obtaining, by the software code executed by the hardware processor, a result of a physical test performed on a material;
	5selecting, by the software code executed by the hardware processor, a parameterized model of the material based on the obtained result;
	performing, by the software code executed by the hardware processor, a simulation of the physical test using the parameterized model of the material to generate a simulated result;
	performing, by the software code executed by the hardware processor, a comparison 10of the simulated result of the simulation of the physical test on the parameterized model of the material with the obtained result of the physical test on the material;
	adjusting at least one parameter value of the parameterized model, by the software code executed by the hardware processor, based on the comparison, to improve the simulated result;
	and 15predicting, by the software code executed by the hardware processor after adjusting the at least on parameter value, at least one characteristic of the material based on the parameterized model of the material. 

Regarding Claim 1

	A method for generating an object shape for a synthetic skin, the method comprising:
	determining a first target surface and a second target surface, wherein the first target surface comprises a neutral target pose, and the second target surface comprises an expressive target pose;
	generating a shape geometry for the synthetic skin, the shape geometry having an outer surface and an inner surface, wherein the outer surface is determined based on the first target surface comprising the neutral target pose;
	generating one or more material parameters for the synthetic skin based on a computational model that simulates deformation behavior of a fabricated object having the shape geometry and made from a defined physical material, such that the outer surface of the shape geometry in a deformed state more closely matches the expressive target pose of the second target surface;
	and fabricating the synthetic skin based on the shape geometry and the one or more material parameters, wherein the one or more material parameters define physical attributes of the synthetic skin. 

Regarding Claim 4

	The method of claim 1, further comprising:
	capturing stress-strain behavior of a sample comprised of a material;
	and determining one or more material parameters based on an objective function minimized to approximate the captured stress-strain behavior;
	and generating the computational model based on the one or more material parameters. 

Regarding Claim 10.

	The method of claim 9, wherein the parameterized model of the material 20comprises a differentiable mathematical representation of the material. 


generating one or more material parameters for the synthetic skin based on a computational model that simulates deformation behavior of a fabricated object having the shape geometry and made from a defined physical material, such that the outer surface of the shape geometry in a deformed state more closely matches the expressive target pose of the second target surface;

Regarding Claim 11.

	The method of claim 9, wherein the parameterized model of the material comprises a finite element representation of the material. 

generating one or more material parameters for the synthetic skin based on a computational model that simulates deformation behavior of a fabricated object having the shape geometry and made from a defined physical material, such that the outer surface of the shape geometry in a deformed state more closely matches the expressive target pose of the second target surface;

Regarding Claim 12.

	The method of claim 9, wherein the system further comprises a testing apparatus communicatively coupled to the computing platform, and wherein the method further comprises:
	controlling, by the software code executed by the hardware processor, the testing 5apparatus to perform the physical test on the material. 


	capturing stress-strain behavior of a sample comprised of a material;

Regarding Claim 13.

	The method of claim 9 further comprising manufacturing an object based on the at least one predicted characteristic. 

	and fabricating the synthetic skin based on the shape geometry and the one or more material parameters, wherein the one or more material parameters define physical attributes of the synthetic skin. 

Regarding Claim 14.

	The method of claim 13, wherein the object is a robot, and wherein the material provides a skin for the robot. 

	and fabricating the synthetic skin based on the shape geometry and the one or more material parameters, wherein the one or more material parameters define physical attributes of the synthetic skin. 

Regarding Claim 15.

	The method of claim 13, wherein an increased prediction accuracy enabled by the software code results in reduced hardware costs for manufacture of the object. 

	generating one or more material parameters for the synthetic skin based on a computational model that simulates deformation behavior of a fabricated object having the shape geometry and made from a defined physical material, such that the outer surface of the shape geometry in a deformed state more closely matches the expressive target pose of the second target surface;





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Darijani et al., “Hyperelastic materials behavior modeling using consistent strain energy density functions” – see the abstract, see page 249 – this is a method to “select the strain energy density model” based on what tests are performed – also see § 4 for more clarity
Szurgott et al., “Selection of a Hyper-Elastic Material Model – a Case Study for a Polyurethane Component”, 2019 – see the abstract, this “to select an appropriate material model” wherein “The selection of the most appropriate material model was based on the most accurate approximation of the experimental results, considering also CPU time, the stability of the material model, and convergence of the FE analyses.”
Naito et al., US 2005/0086034 – see the abstract, see figure 2 and the accompanying description
Naito et al., US 2006/0106586 – see the abstract, see figure 2 and the accompanying description
Feng et al., US 7,308,387 – see the abstract, see figure 6.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147